Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action response to communication of applicant filed 05/23/2021 to 12/10/2021.
	Acknowledgment is made of applicant’s, filed 05/23/2021.  The changes and remarks disclosed therein were considered.
	Claims 1-20 are pending in the application.


Drawings
2.	The drawings were received on 05/23/2021.  These drawings are review and accepted by examiner.
Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
				Information Disclosure Statement
4.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 05/23/2021.  The information disclosed therein was considered.
Allowance
5.	Claims 1-20 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Alam et al (US. 11,127,896) discloses the magnetoresistive memory comprises a plurality of magnetoresistive memory devices, wherein each magnetoresistive memory device includes a fixed magnetic region, a free magnetic region, and an intermediate region disposed in between the fixed and free magnetic regions. The magnetoresistive memory further comprises a first conductor extending adjacent each magnetoresistive memory device of the plurality of magnetoresistive devices, wherein the first conductor is in electrical contact with the free magnetic region of each magnetoresistive memory device.   Sun (US. 11,088,318) discloses Spin-orbit-torque (SOT) lines are provided near free regions in magnetoresistive devices that include magnetic tunnel junctions. Current flowing through such SOT lines injects spin current into the free regions such that spin torque is applied to the free regions. The spin torque generated from a SOT switching line can be used to switching the free region or to act as an assist to spin-transfer torque generated by current flowing vertically through the magnetic tunnel junction, in order to improve the reliability, endurance, or both of the magnetoresistive device. Further, one or more additional layers or regions may improve the SOT switching efficiency and the thermal stability of magnetoresistive devices including SOT lines and Lin et al (US. 11,107,975) discloses directed to spin-orbit torque ("SOT") magnetoresistive random- access memory ("MRAM") ("SOT-MRAM") structures and methods. A SOT channel of the SOT-MRAM includes multiple heavy metal layers and one or more dielectric dusting layers each sandwiched between two adjacent heavy metal layers. The dielectric dusting layers each include discrete molecules or discrete molecule clusters of a dielectric material scattered in or adjacent to an interface between two adjacent heavy metal layers taken individually or in combination, do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to “5a first magnetic layer, a first non-magnetic layer, and a second magnetic layer sequentially stacked over the SOT electrode layer; an interface layer located between the SOT electrode layer and the first magnetic layer; and an etch stop layer covering a surface portion of the SOT electrode layer and located 10adjacent the interface layer, wherein the interface layer comprises a metal having a spin diffusion length that is greater than a thickness of the interface layer, and the etch stop layer comprises an oxide or nitride material of the metal” in a magnetoresistive device as claimed in the independent claim 1.  Claims 2-17 are also allowed because of their dependency on claim 1; or
Per claim 18: there is no teaching, suggestion, or motivation for combination in the prior art to “a first magnetic layer, a first non-magnetic layer, and a second magnetic layer 5sequentially stacked on the SOT electrode layer; an interface layer located between the SOT electrode layer and the first magnetic layer; an etch stop layer covering a surface portion of the SOT electrode layer and located adjacent the interface layer; 10a first electrode coupled to a first end of the SOT electrode layer; a second electrode coupled to a second end of the SOT electrode layer opposite the first end; and a third electrode coupled to the second magnetic layer, wherein the interface layer comprises a metal having a spin diffusion length that is 15larger than a thickness of the interface layer, and the etch stop layer comprises an oxide or nitride material of the metal” in a magnetic memory as claimed in the independent claim 18; or
Per claim 19: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “forming a mask pattern on the second magnetic layer; performing an etching process using the mask pattern as an etch mask to etch the second magnetic layer, the first non-magnetic layer, and the first magnetic layer; and oxidizing or nitrating a portion of the interface layer to form an etch stop layer, 25during the etching process, 23SEC.4772 wherein the etching process is performed using an etching gas containing oxygen or nitrogen, and the interface layer comprises a metal having a spin diffusion length that is greater than a thickness of the interface layer” in a method of fabricating a magnetoresistive device as claimed in the independent claim 19.  Claim 20 is also allowed because of its dependency on claim 20.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571.272.1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHO M LUU/Primary Examiner, Art Unit 2824